Citation Nr: 9915667	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder with depressive features, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
compression fracture of the first lumbar vertebra (L-1), 
currently evaluated as 20 percent disabling. 

3.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1960 
and from June 1961 to April 1968.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from May 1995 
and June 1997 rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs. 

In November 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder with 
depressive features results in no more than considerable 
social and industrial impairment, nor does it result in more 
than occasional or intermittent periods of inability to 
perform occupational tasks.  

2.  The veteran's service-connected residuals of a 
compression fracture of the first lumbar vertebra (L-1) 
result in no more than moderate limitation of motion.  

3.  Service connection has been established for the following 
disabilities:  anxiety disorder with depressive features, 
rated as 50 percent disabling; residuals of a compression 
fracture of the first lumbar vertebra (L-1), rated as 20 
percent disabling; and, chronic bronchitis, rated as 0 
percent disabling; the veteran's combined service-connected 
disability rating is 60 percent.

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder with depressive features have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9410 (1998), 4.132, Diagnostic 
Code 9410 (1996).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a compression fracture of the first lumbar 
vertebra (L-1) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285, 
5292 (1998).

3.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating, an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the record, including the 
development accomplished as a result of the November 1997 
remand, the Board finds that the evidence of record allows 
for equitable resolution of the veteran's claims and that no 
further action is necessary to meet the duty to assist the 
veteran under 38 U.C.S.A. § 5107(a).

A.  Anxiety Disorder

In October 1968, the RO granted service connection for 
psychoneurosis with depression and anxiety features.  Based 
upon evidence that included the results of a September 1968 
VA examination, the RO rated the veteran's disability as 30 
percent disabling.  In January 1976, the RO increased the 
veteran's disability rating to 50 percent based upon evidence 
that included the results of a November 1975 VA examination.  
The veteran's 50 percent disability evaluation has remained 
unchanged since that time.  

A report of a VA hospitalization in February 1994 reflects 
that the veteran was hospitalized at that time for 16 days 
with a diagnosis of major depression, recurrent with 
psychotic features.  The hospital report reflects that since 
the death of his cousin, the veteran remained more isolated 
an less interested in the things he previously enjoyed doing.  
The report also reflects that the veteran enjoyed a good 
relationship with his biological daughter.  The veteran's 
global assessment of functioning (GAF) for the previous year 
rating reportedly was 60; his GAF rating at the time of the 
hospitalization reportedly was 50.  A contemporaneous entry 
in treatment records reflects that the veteran was using 
Valium and that he was dysphoric.  

The veteran underwent a VA examination in October 1995, 
during which the examiner reported that the veteran lived 
alone.  The examiner indicated the veteran was alert, 
cooperative, without bizarre movements, and with appropriate 
affect.  His mood reportedly was tense and irritable.  No 
delusions, hallucinations, or ideas of reference or 
suspiciousness were present.  The veteran's memory was good, 
and his insight and judgment were adequate, as was his 
intellectual capacity.  The diagnoses were passive, 
aggressive personality; anxiety disorder, NOS, with 
depressive features; and history of major depression.  

During a hearing in March 1997 the veteran indicated that he 
liked to be alone.  He complained of depression and indicated 
that he last worked in 1986.  

The veteran underwent a VA examination in May 1998 during 
which he was described as evasive, not always forthcoming, 
and manipulative.  He complained of difficulty trusting 
people, panic attacks, poor sleep, poor appetite, and social 
isolation.  The veteran indicated that he had two children 
from a previous marriage, including a son with whom he had 
not contact.  He was unclear as to the contact he had with 
his daughter.  The examiner described the veteran as well 
groomed and well dressed, with a mood that was mostly guarded 
and at times frankly hostile.  The veteran denied suicidal or 
homicidal ideation, had fairly good use of language, and made 
good eye contact.  He reported auditory hallucinations of 
bird chirping and of seeing little black spots and shadows in 
the house.  He indicated that he did not like being in 
crowds.  The examiner indicated that the veteran had poor 
memory, but seemed cognitively intact.  The assessment was 
personality disorder, NOS, with a comment suggesting that 
antisocial personality be ruled out.  The examiner assigned a 
GAF score of 40.  

In October 1998, the veteran underwent a psychological 
evaluation.  The diagnosis was malingering, with a notation 
suggesting that schizophrenia, paranoid type, be ruled out.  
The examiner concluded that it was highly likely that the 
veteran was consciously malingering for monetary gain, at 
least in the domain of his psychiatric disability.  The 
examiner indicated that there was an "outside chance" that 
the veteran suffered from paranoid schizophrenic disorder, 
although the veteran's history was not supportive of this.  
The examiner also indicated that the veteran appeared 
positive for some antisocial personality traits, which 
represented some of the veteran's highest scores.  He added, 
however, that such a disorder "would not likely be 
associated with military service."  

Anxiety disorder with depressive features is evaluated as 50 
percent disabling under diagnostic code 9410. The Board notes 
that substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, including post-
traumatic stress disorder, as defined in 38 C.F.R. §§ 4.125-
4.132, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52707 (1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria previously in effect, an unspecified 
neurosis warrants a 50 percent evaluation, if the ability to 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  Anxiety disorder warrants a 70 percent 
evaluation, if the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9410 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as anxiety disorder, if the 
disorder results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where a psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted if the disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9410 (1998).

A review of the evidence suggests that the veteran's service 
connected psychiatric disability does not result in 
impairment to warrant a 70 percent evaluation.  The most 
recent VA examinations in May and October 1998 reflect 
diagnoses that do not include the veteran's service connected 
psychiatric disorder.  Although the May 1988 examiner 
assigned a GAF rating of 40, the diagnosis of personality 
disorder reflects a conclusion that the veteran's impairment 
is the result of symptomatology not associated with anxiety 
disorder, for which service connection is in effect.  

Although the report of a VA hospitalization in February 1994 
reflects a diagnosis of major depression, an examiner in 
October 1995 included major depression among his diagnoses by 
history only.  Read together with the most recent 
evaluations, this evidence suggests that major depression is 
no longer a component of the veteran's disability picture.  
The October 1995 evaluation also allows for the possibility 
that personality disorder plays a significant if not the 
principal factor underlying the veteran's disability picture. 

In addition, although the February 1994 discharge report 
reflects a GAF rating of 50 at the time of the veteran's 
hospitalization, it also reflects a GAF rating of 60 for the 
previous year.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF rating of 41 to 50 is associated 
with serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  A GAF rating of 51 to 
60 is associated with moderate symptoms or moderate 
difficulty in social, occupational, school functioning.  As 
such, the GAF assigned at the time of hospitalization fell on 
the high end of ratings associated with serious symptoms and 
the GAF rating assigned for the previous year fell on the 
high end of ratings associated with moderate ratings.  

Even assuming that the findings at the time of the veteran's 
hospitalization in February 1994 are reflective of the 
veteran's overall disability picture, they do not suggest 
severe impairment or deficiencies in most areas.  Moreover, 
the veteran complained of insomnia and decreased appetite at 
the time of hospitalization and demonstrated irritability; 
however, he denied any perceptual disorders of paranoid 
ideation, obsessions, or convulsion and with the exception of 
a fleeting suicidal ideation, denied suicidal and homicidal 
ideation, as well.  He also indicated that he maintained a 
good relationship with his biological daughter, a point that 
is consistent with a later June 1994 entry in treatment 
records that reflects that the veteran was visiting his 
daughter at that time.  

An October 1997 entry in treatment records describes the 
veteran as oriented with good short term memory, and reflects 
that the veteran's sleep and appetite were good at the time.  
That entry also reflects that veteran was anxious about 
undergoing surgery.  A subsequent entry from that same day 
reflects that the veteran's Valium should be reduced.  He was 
described as not suicidal or homicidal and as mildly anxious.  
The body of evidence taken together reflects that the 
veteran's disability (with no consideration give to the 
personality disorder or other nonservice-connected 
psychiatric disorder) is no more than considerable and 
results in no more than occasional or intermittent periods of 
inability to perform occupational tasks.  As such, whether 
one applies the criteria in effect prior to November 1996 or 
those criteria that have been in effect since that time, the 
result is that the veteran's disability is not of sufficient 
severity to warrant a higher evaluation.

B.  Residuals of a Compression Fracture

Service connection was established for residuals of a 
fracture of L-1 in October 1968, which was evaluated as 
noncompensable.  The veteran's noncompensable evaluation has 
remained in effect since that time until recently his 
disability was evaluated as 20 percent disabling in June 
1996.  

Residuals of a compression fracture of the first lumbar 
vertebra (L-1) is evaluated as 20 percent disabling under 
diagnostic codes 5285 and 5295.  Fracture of a vertebra 
warrants a 60 percent evaluation if there is abnormal 
mobility requiring a brace; otherwise it is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if moderate and a 40 percent evaluation if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
addition, VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may be result from 
pain on motion or use, when supported by adequate pathology, 
see DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995).

Lumbosacral strain warrants a 20 percent evaluation if 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Lumbosacral strain warrants a 40 percent 
evaluation if is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A review of records associated with the claims file does not 
provide a basis for an evaluation in excess of 20 percent.  
Treatment records reflect findings of chronic low back pain 
in June 1994; they also contain entries from January, April, 
and May 1995 referencing back pain.  In February 1995, 
according to an entry in treatment records, the veteran 
walked with crutches; x-rays at that time revealed 
degenerative disc disease.  

In October 1995, the veteran underwent a VA examination which 
revealed no postural abnormality or deformity.  There was a 
small amount of spasm of the low back with flexion.  Range of 
motion consisted of forward flexion to 80 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 20 degrees.  The 
examiner indicated that there was some evidence of spasm on 
extreme forward bending, but that otherwise there was no 
evidence of pain on motion.  The diagnosis was low back pain 
with degenerative disk disease and degenerative joint 
disease.  

In October 1996, the veteran was hospitalized at a VA 
facility.  Impressions included degenerative joint disease of 
the lumbar spine and possible metastatic tumor to L4-L5 
vertebral body and pedicle of L4 vertebra.  Subsequent 
treatment records reflect findings of chronic low back pain 
and degenerative joint disease in August 1997 and of chronic 
back pain in December 1997.

In June 1998, the veteran again underwent a VA examination.  
The examiner noted that the veteran drove himself 88 miles to 
the examination and that he walked independently using a 
cane.  The veteran complained of pain in the lower and upper 
back and indicated that he used Percocet for pain.  The 
veteran indicate that he lived alone, did his own shopping, 
and received some assistance with housework.  According to 
the examiner, there was some variability with degrees of 
range of motion recorded over the course of the examination.  
There were also positive findings for symptom magnification.  
The examiner indicated that although range of motion was 
carefully recorded, the veteran would move only 5 to 10 
degrees in flexion and extension, but that this would be 
quite variable.  The examiner also noted that with 
distraction and lying down, the veteran's range of motion was 
considerably greater.  The examiner indicated that the 
veteran was able to walk independently without a cane and was 
quite stable.  Although the veteran would attempt to hold 
things he was able to walk across the examination room and 
get up from a chair without difficulty.  The examiner's 
diagnoses consisted of a post-compression fracture L1, 
without neurological involvement, and marked degenerative 
changes not related to the veteran's service-connected 
disability.  

The report of the June 1998 examination ostensibly reflects 
significant limitation.  However, the examiner's findings 
concerning the presence of symptoms magnification and the 
results of the October 1995 examination which document 
considerably greater range of motion than that demonstrated 
in June 1998, indicate that the range of measured range of 
motion on June 1998 was not an accurate indicator or the 
veteran's disability.  The Board, therefore, finds that the 
October 1995 examination during which the veteran's 
demonstrated range of spinal motion included 80 degrees of 
forward flexion, a more accurate indicator of the veteran's 
true disability picture.  Even taking into account the 
veteran's complaints of pain, the evidence, as such, does not 
suggest limitation of motion that is more than moderate.  
Other than some evidence of spasm on extreme forward bending, 
there was no evidence of pain on motion at that time.  
Moreover, the veteran's ability in June 1998 to move about 
the examiner's room apparently without pain also suggest a 
disability that is no more than moderate.  A higher 
evaluation, as such, is not available under diagnostic code 
5292.  

Evidence associated with the claims file does not reflect the 
presence of demonstrable deformity of the vertebral body.  X-
ray examination in June 1998, for instance, revealed a 
compression fracture characterized as of a "minimal 
degree."  The veteran's disability is not characterized by 
such symptoms as listing of the whole spine to the opposite 
spine, positive Goldthwait's sign, marked limitation or 
irregularity of joint spaces related to his service-connected 
disability and does not result in abnormal mobility on forced 
motion.  There is no basis, therefore, for a higher 
evaluation under either diagnostic code 5285 or 5295.  
Inasmuch as the June 1998 examiner indicated that the 
veteran's disability does not result in neurological 
impairment, diagnostic code 5293 is inapplicable to the 
veteran's claim.  Under the circumstances, a higher 
evaluation is unwarranted.  

II.  Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran does not meet the percentage requirements of 
4.16(b), and a total rating under that provision, therefore, 
is not warranted.  In addition to anxiety disorder with 
depressive features and residuals of a compression fracture 
of the first lumbar vertebra (L-1), service connection is in 
effect for chronic bronchitis, which is evaluated as 
noncompensable.  Treatment records associated with the claims 
file do not suggest that the veteran's disability has become 
symptomatic and the veteran has not alleged that bronchitis 
is inappropriately rated.    

An extraschedular assignment in this case is not warranted 
because the evidence associated with the claims file reveals 
that the veteran's service-connected disabilities does not 
preclude substantially gainful employment.  See Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  Although the veteran has 
indicated that his psychiatric examination has precluded 
employment, as reflected in the Board's analysis above, his 
disability in this respect, has not resulted in a level of 
disability which would preclude gainful employment. 

Further, the rating schedule is designed to reflect the 
economic impact of the veteran's disability.  The veteran's 
claim does not present factors unique to his case that would 
suggest that the schedular criteria are impractical or that a 
departure from the applicable rating criteria is warranted.  
See  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is in receipt of disability benefits, the 
decisions of the Social Security Administration and the North 
Carolina Disability Determination Services reflect that the 
veteran's primary disability giving rise to benefits 
consisted of cardiovascular and peripheral vascular disease.  
Service connection is not effect for that disease, however, 
and, therefore, its effect, at least directly, is not germane 
to the veteran's entitlement to a total evaluation based upon 
individual unemployability.  The veteran's claim for a total 
evaluation, therefore, must be denied.  


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

